In an action to recover damages due to the flooding of plaintiffs’ land and dwellings, alleged to have been caused by the negligence of the defendant, City of New York, in constructing and maintaining an inadequate and defective sewer system, the 122 plaintiffs appeal from a judgment of the Supreme Court, Queens County, dated May 5, 1960, which dismissed the complaint upon the decision of the court after a nonjury trial (see 23 Misc 2d 1036). Judgment affirmed, without costs. No opinion. Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.